                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                             SOUTHERN DISTRICT OF ALABAMA

In re:                                               *
                                                     *
Selinda Ann Thomas,                                  *       Case No. 17-01058 JCO
                                                     *
Debtor.                                              *       Chapter 13

                              MOTION TO APPROVE SETTLEMENT

       COMES NOW the Debtor in the above referenced case, appearing by and through the undersigned
attorney, and respectfully represents as follows:

         1.    Debtor filed this Chapter 13 case on March 22, 2017.

         2.    Debtor’s vehicle, a 2015 Honda Civic financed with American Honda Finance Corp. is
               totaled. The vehicle was awarded to Debtor in her divorce and has been paid direct and
               outside the plan by her ex-spouse. Debtor has maintained the insurance on the vehicle and
               it is her only means of transportation.

         3.    State Farm Insurance will settle the loss for $12,489.77 after the deductible. The payoff on
               the vehicle is approximately $1,606.69.

         4.    Debtor moves the court to approve the settlement and order that State Farm Insurance
               remit proceeds directly to American Honda Finance in the amount necessary to satisfy the
               contractual balance and that the remaining proceeds be issued to the Debtor for the sole
               purpose of purchasing a replacement vehicle.

   WHEREFORE, Debtor moves this Honorable Court to approve the proposed settlement.

Dated: 02/20/2021                               /s/ Lacy S. Robertson
                                                    Lacy S. Robertson
                                                    PADGETT & ROBERTSON
                                                    Attorneys at Law
                                                    4317 Downtowner Loop, North
                                                    Mobile, AL 36609
                                                    (251) 342-0264




         Case 17-01058    Doc 22     Filed 02/20/21 Entered 02/20/21 14:12:33            Desc Main
                                       Document     Page 1 of 2
                                    CERTIFICATE OF SERVICE


        I do hereby certify that on this the 20th     day of February , 2021, I have served a copy of
the foregoing pleading via electronic service or by mailing same by United States Mail properly addressed
and postage prepaid as follows:

Daniel B. O’Brien (via Electronic Service)
Chapter 13 Trustee

American Honda Finance Corp
P.O. Box 168088
Irving, TX 75016

Selinda Ann Thomas
111 Jordan Street
Evergreen, AL 36401




                                                   /s/ Lacy S. Robertson
                                                       Lacy S. Robertson




      Case 17-01058       Doc 22    Filed 02/20/21 Entered 02/20/21 14:12:33          Desc Main
                                      Document     Page 2 of 2
